EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Franklin on 2/10/22.
In the title delete “And Method For Ultrasonic Welding”.
Cancel claims 21, 22, and 32-37.
In claim 23 replace “according to claim 22” with –according to claim 18--.
In claims 24 and 25 replace “according to claim 21” with –according to claim 18--.
In claim 25, line 6, delete “at least”. 
 Replace claims 18 and 38 with the following new versions of claims 18 and 38:
18.  An ultrasonic welding apparatus containing:
	-  a sonotrode with a working surface,
	-  an anvil with a working surface and an opposite engaging surface, 
wherein, in a welding position of the anvil, the anvil and the sonotrode are arranged such that, in a direction of the sonotrode, the working surface of the anvil overlays the working surface of the sonotrode, and
	-  two side delimiters with respective side delimiting surfaces,
	wherein the working surfaces of the sonotrode and of the anvil and the side delimiting surfaces delimit a compression chamber, which is designed for inserting a welding material in a welding material direction, and
	-  a clamping device which applies a clamping force to a portion of the engaging surface of the anvil in the direction of the sonotrode to clamp the anvil in the welding position by the clamping force,

wherein, in the welding position, the portion of the engaging surface of the anvil in contact with the closing mechanism overlays, in the direction of the sonotrode, the working surface of the anvil and the working surface of the sonotrode, and
wherein the closing mechanism is displaceable with respect to the sonotrode from an opening position to the welding position in a closing direction, and the closing direction extends parallel to the working surface of the sonotrode and perpendicular to the welding material direction.

38.  An ultrasonic welding apparatus containing:
	a sonotrode with a working surface,
	an anvil with a working surface and an opposite engaging surface, 
wherein the working and the engaging surfaces of the anvil extend parallel to each other and in a direction perpendicular to the working surface of the sonotrode,
	two side delimiters with respective side delimiting surfaces,
	the working surfaces of the sonotrode and of the anvil and the side delimiting surfaces delimit a compression chamber which receives a welding material in a welding material direction,
	a clamping device which applies a clamping force to a portion of the engaging surface of the anvil in the direction perpendicular to the working surface of the sonotrode to clamp the anvil in a welding position, and
wherein the clamping device has a closing mechanism, which in the welding position, is brought into contact with at least the portion of the engaging surface in order to clamp the anvil in the direction of the sonotrode, 
wherein in the welding position, the portion of the engaging surface of the anvil in contact with the closing mechanism projects, in the direction of the sonotrode, on the working surfaces of the anvil and the sonotrode, and
wherein the closing mechanism is displaceable with respect to the sonotrode from an opening position to the welding position in a closing direction, and the closing direction .

The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor suggests the apparatus in claims 18 and 38; in particular wherein the working and the engaging surfaces of the anvil extend parallel to each other and in a direction perpendicular to the working surface of the sonotrode and the closing mechanism is displaceable with respect to the sonotrode from an opening position to the welding position in a closing direction, and the closing direction extends parallel to the working surface of the sonotrode and perpendicular to the welding material direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735